In its decisions now on appeal in these two cases the Indian Claims Commission assigned 93% of the ownership of the Sioux Fort Laramie Treaty lands to the Sioux Tribe (appellee in Appeal No. 4-78) and 7% to the Yankton Sioux Tribe (appellant in Appeal No. 6-78). In Appeal No. 6-78, the Yankton Sioux Tribe is trying to increase the 7% ownership the Commission awarded it. The Government has moved to consolidate the two appeals, insofar as this apportionment issue is concerned, so that the United States will not become "a double payor with respect to the Fort Laramie lands.”1 The Sioux Tribe (appellee in Appeal No. *6044-78) opposes this partial consolidation, while the Yankton Sioux Tribe (appellant in Appeal No. 6-78) interposes no objection.
The position of the Sioux Tribe is that consolidation is inappropriate, at the instance of the United States, because the United States did not oppose the numerical apportionment between the Indian groups (of ownership of the Fort Laramie Treaty lands) before the Commission in the proceedings now under review and did not appeal to this court from that apportionment. It is said that, if double liability results, it will be the defendant’s own fault for not properly challenging the apportionment, here and below.
We are satisfied, however, that the United States had no interest in the particular apportionment of the lands between the Indian groups — that it had "no interest in any particular division; the total amount to be paid would be the same, however the two tribes divided it.” United States v. Kickapoo Tribe, 174 Ct. Cl. 550, 555 (1966). There was and is, therefore, no reason for the defendant to participate in the decision of the apportionment issue. But the United States is properly and vitally interested in not having to pay twice for the same land. Consolidation of the apportionment issue in these two appeals is one way of preventing that result.
it is therefore ordered that these two appeals be consolidated, for the purposes of oral argument and decision, on the issue of the apportionment of the ownership of the Fort Laramie Treaty lands between the Sioux Tribe and the Yankton Sioux Tribe.

 The defendant does not seek consolidation with respect to the other issues in Appeal No. 4-78.